Citation Nr: 1144952	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for blepharitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied service connection for blepharitis. 

In May 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  Unfortunately, most of the hearing was not recorded due to a malfunction of the recording equipment.  The Veteran was informed of this problem in a June 2009 letter and offered another opportunity to testify at a DRO hearing.  The Veteran was also notified that the RO would assume the Veteran was declining this offer if he did not respond within fifteen days of the letter.  The Veteran did not respond and has not indicated that he wished to testify again before a DRO.  Thus, the Veteran's request to testify before a DRO is deemed withdrawn. 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned at the Phoenix RO.  A transcript of the hearing is in the claims file. 

The Board remanded this claim in February 2011.  It now returns for appellate review. 


FINDING OF FACT

The Veteran does not have a current disability of the eyes, to include blepharitis.


CONCLUSION OF LAW

Blepharitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a February 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's February 2011 remand directive, the RO provided the Veteran with an appropriate eye examination in April 2011.  The Board finds that this examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, interviewed and examined the Veteran, to include conducting appropriate diagnostic testing, and provided a complete rationale for the opinion stated which is grounded in the clinical findings made on examination.  Moreover, it is responsive to the issue the examiner was asked to address, namely whether the Veteran had blepharitis or another disorder of the eye related to service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  Likewise, the Board finds that there was substantial compliance with its February 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board notes that in a November 2011 brief, the Veteran's representative argued that another VA examination should be performed when the Veteran's eye symptoms returned.  However, as will be discussed below, the Board does not find it credible that the Veteran currently has blepharitis or another disability of the eyes.  As such, another VA examination is not warranted. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for blepharitis.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the Board finds that although the service treatment records reflect diagnoses of blepharitis, a current disability of one or both eyes has not been established.  In this regard, the service treatment records reflect complaints of dryness and pain in the eyes beginning in January 1991.  In June 1991, the Veteran was diagnosed with mild meibomianitis or blepharitis, as well as rosacea.  Eyelid hygiene was advised.  A December 1992 service treatment record, which was generated as part of the Veteran's separation examination, reflects that the Veteran's problems included mild chronic blepharitis.  However, the December 1992 separation examination report shows that on clinical evaluation the Veteran's eyes were found to be normal and that there was no evidence of blepharitis, although a history of blepharitis was noted in the accompanying December 1992 report of medical history.  

The Veteran's post-service treatment records are negative for diagnoses, treatment, or complaints of any eye problems.  Although the Veteran has not been treated after service for blepharitis, the Veteran stated at the November 2010 Board hearing that he is able to prevent his symptoms from recurring with proper care of his eyes which he learned when he was treated in service.  He stated that if he does not maintain care of his eyes, his symptoms will return.  However, he denied being treated for his eye symptoms after service. 

At the April 2011 VA examination, the Veteran reported that he has blurry distance vision when he does not wear eyeglasses.  He also stated that he washed his eyelids thoroughly with warm water each morning.  He did not use eye drops or ocular medications and denied discomfort or ocular pain in either eye.  The examiner noted the Veteran's history of blepharitis during active service, as well as the diagnoses of meibomianitis and rosacea.  After reviewing the claims file and examining the Veteran, which included diagnostic testing, the examiner found that the Veteran did not have active blepharitis.  Thus, the examiner concluded that it was unlikely that the Veteran had a current eye disorder which was related to the blepharitis diagnosed during active service.  The examiner also diagnosed the Veteran with physiological cupping in each eye as well as a refractive error in each eye.  However, these conditions were found to be developmental and unrelated to the blepharitis diagnosed in active service.  The Board notes in this regard that congenital or developmental defects, as well as refractive errors of the eyes, are not diseases or injuries subject to compensation under VA law.  See 38 C.F.R. § 3.303(c). 

In carefully reviewing the evidence of record, the Board finds that the preponderance of the competent and credible evidence shows that the Veteran does not have a current disability in either eye related to his in-service diagnoses of blepharitis.  In this regard, the Board acknowledges the Veteran's assertion that he currently has blepharitis and that he treats it at home with daily cleaning of his eyes.  However, while the Veteran is competent to report his eye symptoms, he is not competent to diagnose them as blepharitis, as this is a determination too complex to be made based on lay observation alone.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, the Board gives more weight to the findings of the VA optometrist who found that the Veteran did not have blepharitis based on examination of the Veteran.  Unlike the Veteran, the optometrist is a medical professional specializing in eye disorders who has the expertise to diagnose eye disorders and to administer the appropriate diagnostic testing to determine whether such disorders are present.  

Moreover, the Board does not find it credible that the Veteran currently has blepharitis of the eyes or a similar disorder.  In Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991), the Court held that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  Further, in Caluza, 7 Vet. App. at 511, the Court held that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran.  Here, the only evidence of a current eye disorder is the Veteran's statements made in support of his claim.  His post-service treatment records do not reflect complaints or findings pertaining to the eyes.  Although the April 2011 VA examination reflects that the Veteran wears eyeglasses and has thus presumably seen an eye doctor to obtain proper lenses, the Veteran did not submit any evidence of this treatment or provide the necessary information and authorization to enable VA to request these records on his behalf.  The Board does not find it credible that the Veteran has not once sought treatment for his alleged eye symptoms in the roughly ten years that have elapsed since he separated from active service in December 1992, including at those times when he was seen, presumably, by an eye doctor for his refractive errors of the eyes.  The fact that the Veteran's eyes were found to be normal when examined at both the December 1992 separation examination and the April 2011 VA examination further weighs against the credibility of the Veteran's assertion that he currently has blepharitis of the eyes or a similar disorder.  See id.  Thus, because the only evidence of a current eye disorder is the Veteran's statements made in support of his claim for service connection, and because the Veteran's statements are not consistent with other, more probative evidence in the claims file, the Board does not find it credible that the Veteran has had blepharitis or a similar disorder of the eyes during the pendency of this claim.  See Cartright, 2 Vet. App. at 25; Caluza, 7 Vet. App. at 511.

As such, the preponderance of the evidence is against a finding that the Veteran has a current disability of the eyes, to include blepharitis.  In the absence of a current disability, service connection is not warranted.  See 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, evidence of a current disability). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for blepharitis must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for blepharitis is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


